           Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 1 of 24
                  E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT


                    IN THE IOWA DISTRICT COURT FOR POLK COUNTY


 PALMER HOLDINGS and
 INVESTMENTS, INC. d/b/a PALMER’S
 DELIS AND MARKETS; BREADWORKS;                        Case No. _________________-
 SUNSET GOLD,
           Plaintiffs,
 v.

 INTEGRITY INSURANCE COMPANY and                      PETITION AND JURY DEMAND
 INTEGRITY PROPERTY & CASUALTY
 INSURANCE COMPANY,

                Defendants.


       COME NOW the Plaintiffs, and for their Petition at Law and Jury Demand state as

follows:

                                PARTIES AND JURISDICTION

       1.      This Petition is for a civil action in which Plaintiffs seek to recover damages for

breach of contract and bad faith caused by Defendants’ denial of a business interruption

insurance claim, and further seek declaratory relief regarding the coverage provided under

Plaintiffs’ insurance policy.

       2.      Plaintiff Palmer Holdings and Investments, Inc., is an Iowa corporation whose

principal place of business is Polk County, Iowa.

       3.      Palmer Holdings and Investments, Inc. owns, operates and manages various

food and beverage restaurants primarily located in Polk County, including Palmer’s Delis

and Markets, Breadworks and Sunset Gold.

       4.      Upon information and belief, Integrity Insurance Company and Integrity

Property & Casualty Insurance Company are authorized to sell property casualty insurance

in Iowa.

                                     Exhibit A
        Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 2 of 24
                E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT


      5.     That both Defendants are listed as being licensed in Iowa and have the same

address at P. O. Box 539, 2121 East Capitol Drive, Appleton, WI 54911.

      6.     The insurance policy at issue was purchased and primarily to be enforced and

interpreted in Polk County, Iowa.

      7.     The damages giving rise to this Petition are sufficient to meet the jurisdictional

requirements for the amount in controversy.

      8.     Jurisdiction is conferred upon this Court pursuant to Iowa Code section

602.6101.

      9.     Venue is conferred pursuant to Iowa Code section 616.18.

                                 FACTUAL BACKGROUND

      10.    Defendants individually or collectively caused to be issued a business

interruption and loss of income policy to the Plaintiffs on October 1, 2019, policy number

BP2767901 01.

      11.    The policy in question was a blanket business personal property coverage form

providing for coverage that would pay for “direct physical loss of or damage to Covered

Property at the premises described in the Declarations caused by or resulting from any

Covered Cause of Loss.

      12.    Pursuant to the policy, covered causes of loss included “direct physical loss”

unless otherwise excluded or limited by the policy.

      13.    The policy further provided that Defendants would “pay for the actual loss of

Business Income you sustain due to the necessary suspension of your ‘operations’ during the

‘period of restoration’. The suspension must be cause by direct physical loss of or damage to


                                               2
        Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 3 of 24
                  E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT


property at the described premises. The loss or damage must be cause by or result from a

Covered Cause of Loss.”

       14.    The policy also contains “Civil Authority” coverage which provides in part,

“When a Covered Cause of Loss causes damage to property other than property at the

described premises, we will pay for the actual loss of Business Income you sustain and

necessary Extra Expense caused by an action of civil authority that prohibits access to the

described premises….”

       15.    The policy contains an exclusion providing that Defendants will not pay for loss

or damage caused directly or indirectly by any virus that induces or is capable of inducing

physical distress, illness or disease.

       16.    On or about March 17, 2020, Governor Kim Reynolds issued a governmental

Proclamation and Order requiring the closure of restaurants.

       17.    Governor Reynolds’ March 17, 2020, Order did cause and continues to cause the

necessary suspension of Plaintiffs’ operations, which in turn has caused Plaintiffs to sustain

significant losses to their business income.

       18.    As a result of Governor Reynolds’ Proclamation, Plaintiffs have been forced to

terminate approximately 117 employees who were employed by the insured facilities.

       19.    Plaintiffs, in an effort to mitigate their income losses, have attempted to provide

curb service, take-out services, or deliveries at three of the insured facilities that have not

proven to be financially sustainable.

       20.    Plaintiffs collectively have incurred a loss of net income in excess of $50,000 per

month and will continue to incur loss of that amount until such time as they are able to

completely and fully open.
                                                 3
         Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 4 of 24
                  E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT




       21.     Palmer Holdings and Investments, Inc., and all insureds under policy BP-

2767901 01, with the assistance of Plaintiffs’ insurance broker, Holmes Murphy & Associates

of Waukee, Iowa, submitted a claim for a loss as a result of the Governor of the State of Iowa

issuing an Order closing restaurants and food and beverage businesses throughout the State

of Iowa.

       22.     Plaintiffs have fully complied with their obligations under the policy.

       23.     On April 8, 2020 Palmer Holdings and Investments, Inc. received a letter from

Integrity Insurance Company stating that Integrity had completed their investigation and

have determined that there would be no coverage under the applicable policy for the claim.

The denial-of-coverage letter is attached hereto and made a part of the allegations of the

Petition.

       24.     The purported reason for the denial of coverage as set forth in the declination

letter is the policy’s exclusion of loss due to a virus, and because there was no “direct

physical damage” to property.

       25.     No one behalf of Defendants in any manner investigated any of the insured

facilities to determine whether the corona virus or any other virus was present in any of the

insured facilities.

       26.     Plaintiffs have no knowledge of any of the insured facilities being infected with

the corona virus or any other virus, nor are they aware of any employee or customer having

contracted the corona virus or any other virus at any of the facilities at any time.

       27.     That Plaintiffs paid premiums of $18,185.00 for business loss policy.



                                                4
          Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 5 of 24
                     E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT


                             COUNT I
  DECLARATORY JUDGMENT AGAINST INTEGRITY INSURANCE COMPANY and
        INTEGRITY PROPERTY & CASUALTY INSURANCE COMPANY
          PURSUANT TO IOWA RULES OF CIVIL PROCEDURE 1.1101

       28.      Plaintiffs re-allege all of the above paragraphs 1 through 27 as if fully set forth

herein.

       29.      Plaintiffs claim damages that are covered under the business interruption and

loss of income policy issued by the Defendants.

       30.      Defendants have denied coverage under policy BP 2767901 01.

       31.      An actual justiciable controversy exists between the Plaintiffs and Defendants

with regard to whether the loss claimed by Plaintiffs is covered under the policy that has

been issued to Plaintiffs.

       WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in its favor

and against the Defendants, including the relief of:

       a. Entering a Declaratory Judgment acknowledging the rights of the Plaintiffs and

             obligation of the Defendants under the policy and declaring that the loss claimed

             by the Plaintiffs is covered under policy BP 2767901 01, and;

       b. Order payment of loss of income as substantiated by the Plaintiffs, and for such

             other and further relief as the Court deems proper, including costs and attorney

             fees.

                                         COUNT II
                                    BREACH OF CONTRACT

       32.      That Plaintiffs re-allege paragraphs 1 through 31 as fully set forth herein.




                                                  5
        Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 6 of 24
                 E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT


       33.    The necessary suspension of Plaintiffs’ operations was and continues to be due

to Governor Reynolds’ March 17, 2020 Proclamation Order the closure of all restaurants and

bars throughout the state.

       34.    As a result of Governor Reynolds’ Proclamation, Plaintiffs have sustained and

continue to sustain direct physical loss of their property as required by the policy, including

physical loss of access, customers, use, and utilization for their intended purposes.

       35.    The necessary suspension of Plaintiffs’ facilities under these circumstances is a

covered loss under the policy that is otherwise not excluded.

       36.    As a result of this covered loss, Plaintiffs have sustained and continue to sustain

significant financial loss of income that is covered under the policy.

       37.    That the Plaintiffs provided timely notice to the Defendants and have otherwise

complied with all conditions precedent to the coverage under the policy.

       38.    That Defendants have denied coverage for the Plaintiffs’ claim.

       39.    Defendants denial erroneously relies on the virus exclusion contained in the

Plaintiffs’ policy, which does not operate to exclude coverage under these circumstances.

       40.    Likewise, Defendants’ denial erroneously states the policy requires “direct

physical damage”. To the contrary, the policy provides coverage for “direct physical loss of

or damage”.

       41.    The term “loss of” is not defined in the policy, and by its inclusion necessarily

entails a different definition than the term “damage”, otherwise the policy would not

distinguish the two.




                                                6
         Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 7 of 24
                   E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT


       42.      The closure of Plaintiffs’ restaurants is a direct physical loss, including physical

loss of access, customers, use, and utilization for their intended purposes; however, it is not

due to the presence of Coronavirus/Covid-19 in any of Plaintiffs’ facilities.

       43.      Defendants failed to investigate in any manner the claim of the Plaintiffs and

have not determined that there was any coronavirus or any other type of virus in any of the

facilities of the Plaintiffs, nor was there any employee or customer infected with the corona

virus, or any other virus, at any of the Plaintiffs’ facilities.

       44.      Defendants have failed to properly apply the policy and compensate the

Plaintiffs for the losses provided for under the policy and as a result, have breached their

obligations under the policy provisions.

       45.      As a direct and proximate result of the Defendants’ breach of its contractual

obligations under the policy issued, the Plaintiffs anticipate being closed for approximately

five months and will have been damaged in an amount in excess of $250,000, exclusive of

interest, costs and attorney fees.

       WHEREFORE, the Plaintiffs respectfully request that the Court enter judgment in

favor of the Plaintiffs and against the Defendants, including the following relief:

       a.     An award to the Plaintiffs and against the Defendants in an amount in excess of

             $250,000, plus pre-judgment interest, and;

       b. Such other and further relief as the Court deems proper, including costs and

             reasonable attorney fees for having to pursue this matter.

                                          COUNT III
                                     CONDUCT OF BAD FAITH

       46.      The Plaintiffs re-allege paragraphs 1 through 45 as if fully set forth herein.

                                                   7
        Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 8 of 24
                   E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT


       47.      Defendants have a contractual obligation to fully and completely investigate a

claim of an insured for policies which they have written and for which they have received

commissions.

       48.      Plaintiffs paid on or about October 1, 2019, an annual premium of $18,185 for

business loss of income under policy BP 2767901 01.

       49.      Defendants denied coverage for Plaintiffs’ claim based on a virus exclusion

contained in the policy.

       50.      Defendants failed to make any investigation of the claim and did not inquire if

any facility that was insured had any evidence of infestation of the coronavirus or any other

virus at any time, or if any employee or customer had become infected with the corona virus

or other virus at any time.

       51.      That there was a complete failure in any manner in good faith to investigate the

Plaintiffs’ claim and the claim was summarily denied.

       52.      That the Defendants have acted in bad faith in denying the Plaintiffs’ claim.

       53.      That as a direct and proximate result of Defendants’ bad faith in failing to

investigate Plaintiffs’ claim, Plaintiffs have been damaged in an amount in excess of $250,000,

exclusive of costs and attorney fees.

       WHEREFORE, the Plaintiffs respectfully request that the Court enter judgment in

favor of the Plaintiffs and against the Defendants, including the following relief:

       a. An award to the Plaintiffs against the Defendants in an amount in excess of

             $250,000, plus pre-judgment interest, and;




                                                 8
 Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 9 of 24
          E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT


b. The award of punitive damages as a result of the Defendants acting in bad faith,

   and for such other relief as the Court deems proper, including costs and reasonable

   attorney fees.

                                JURY DEMAND

The Plaintiffs hereby make a demand for trial by jury on all issues so triable.

                                   Respectfully submitted,

                                   CARNEY & APPLEBY, P.L.C.

                                   /s/ James W. Carney
                                   __________________________________________
                                   JAMES W. CARNEY (AT0001327)




                                   /s/ Nicholas J. Mauro
                                   __________________________________________
                                   NICHOLAS J. MAURO (AT0005007)
                                   303 Locust Street, Suite 400
                                   Des Moines IA 50309-1770
                                   Telephone: 515-282-6803
                                   Facsimile: 515-282-4700
                                   E-mail: carney@carneyappleby.com
                                   E-mail: mauro@carneyappleby.com
                                   ATTORNEYS FOR PLAINTIFFS




                                         9
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 10 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 11 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 12 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 13 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 14 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 15 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 16 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 17 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 18 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 19 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 20 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 21 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 22 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 23 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
Case 4:20-cv-00154-JAJ-HCA Document 1-1 Filed 05/15/20 Page 24 of 24
        E-FILED 2020 APR 24 9:33 AM POLK - CLERK OF DISTRICT COURT
